Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 31, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159303
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  THE RESERVE AT HERITAGE VILLAGE                                                                      Elizabeth T. Clement
  CONDOMINIUM ASSOCIATION,                                                                             Megan K. Cavanagh,
                                                                                                                        Justices
           Plaintiff,
                                                                     SC: 159303
  v                                                                  COA: 339765
                                                                     Macomb CC: 2012-000133-CB
  WARREN FINANCIAL ACQUISITION, LLC,
           Defendant-Appellee,
  and
  HERITAGE VILLAGE SINGLE FAMILY, INC.,
  HERITAGE VILLAGE MASTER COMMUNITY
  ASSOCIATION, GRAND/SAKWA
  PROPERTIES, LLC, GRAND/SAKWA OF
  WARREN, LLC, GARY SAKWA, NICK
  DONOFRIO, WHITEHALL PROPERTY
  MANAGEMENT, INC., CHRISTINE METIVA,
  STANLEY L. SCOTT, DAVID A. GANS,
  WINNICK HERITAGE VILLAGE, LLC, and
  RESERVE MORTGAGE HOLDING, LLC,
            Defendants,
  and
  THE MEISNER LAW GROUP, P.C., ROBERT M.
  MEISNER, and DANIEL P. FEINBERG,
             Appellants.
  __________________________________________/

         On order of the Court, the stipulation signed by counsel for the parties agreeing to
  the dismissal of this application for leave to appeal is considered, and the application for
  leave to appeal is DISMISSED with prejudice and without costs.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 31, 2019

                                                                               Clerk